CCA 37676. On consideration of the petition for grant of review of the decision of the United States Air Force Court of Criminal Appeals, we note that before the convening authority took action after remand, Appellant did not have the opportunity to submit matters under Rule for Courts-Martial (R.C.M.) 1105 and no staff judge advocate’s recommendation was prepared under R.C.M. 1106. Accordingly, it is ordered that said petition is hereby granted on the following issue:
WHETHER THE AIR FORCE COURT OF CRIMINAL APPEALS ERRED BY AFFIRMING APPELLANT’S SENTENCE DESPITE THE *95GOVERNMENT’S FAILURE TO COMPLY WITH THE REQUIREMENTS OF RULES FOR COURTS-MARTIAL 1105 AND 1106.
The decision of the United States Air Force Court of Criminal Appeals and the action of the convening authority are set aside. The record of trial is returned to the Judge Advocate General of the Air Force for submission to an appropriate convening authority for a new recommendation and action consistent with United States v. Mendoza, 67 M.J. 58 (C.A.A.F. 2008). Thereafter, Articles 66 and 67, Uniform Code of Military Justice, 10 U.S.C. §§ 866 and 867 (2006), shall apply. [See also ORDERS GRANTING PETITION FOR REVIEW this date.]